Citation Nr: 0329106	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

1.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance of another person.

2.  Entitlement to special monthly pension at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty July 1943 to February 1944.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1999 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a September 2002 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of reinstatement of service connection for 
hysterical neurosis, schizophrenia, by history (previously 
diagnosed as conversion reaction).  The veteran has not 
initiated an appeal as to that decision.  


FINDINGS OF FACT

1.  The veteran's vision in both eyes exceeds 5/200 and he 
does not have concentric contraction of the visual field to 5 
degrees or less; he is not a patient in a nursing home 
because of incapacity; and he does not establish a factual 
need for aid and attendance.  

2.  The veteran's psychiatric disorder is 100 percent 
disabling and his left-sided paresis that prevents ambulation 
without a walker is 60 percent disabling; thus, he has a 
single permanent disability rated at 100 percent and an 
additional disability independently ratable at 60 percent.


CONCLUSIONS OF LAW

1.  The requirements for special monthly pension based upon 
the need for regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002);38 
C.F.R. § 3.351 (2002).

2.  The requirements for special monthly pension at the 
housebound rate are met.  38 U.S.C.A. §§ 1502, 1521 (West 
2002);38 C.F.R. § 3.352 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The discussion in the RO's March 
1999 decision, August 1999 statement of the case, January 
2003 supplemental statement of the case, and , in particular, 
August 2001 and June 2002 letters which discussed the 
directives of VCAA, informed the veteran of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  In addition, the veteran was 
examined.  In sum, the Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.


Background

In an October 1988 determination, the veteran was granted 
entitlement to nonservice-connected pension benefits, 
effective from October 1988.  Thus, the veteran has been 
rated permanently and totally disabled for pension purposes.

In December 1998, the veteran's claim of special monthly 
pension was received.  He asserted that he had multiple 
disabilities which rendered him unable to go out alone and in 
need of special attention.  

In February 1999, the veteran was afforded a VA aid and 
attendance/housebound examination.  At that time, it was 
noted that the veteran had multiple disabilities.  The 
examiner indicated that the veteran did not require an 
attendant in reporting for the examination.  It was noted 
that the veteran lived alone and had used public 
transportation to travel to the examination.  It was further 
noted that the veteran was not currently hospitalized.  The 
examiner reported that the veteran was not permanently 
bedridden and his vision was better that 5/200.  The examiner 
opined that the veteran was competent and independent in his 
self-care.  The examiner noted that the veteran complained of 
urinary problems and pancreatitis the prior December 1998 for 
which he was on convalescence; insomnia; arthralgia, and 
abdominal colic; and that he was being treated with Centrum 
and Percogesic.  During a typical day, the veteran related 
that he cooked his meals, cleaned his house, visited church, 
and walked.  It was noted that he lived alone and was self-
dependent.  

Physically, the veteran was 5 foot five inches and 114 
pounds.  His posture was erect, but he was underweight and 
undernourished.  His gait was satisfactory in musculoskeletal 
function and locomotion.  His blood pressure was 170/75.  
Electrocardiogram (EKG) was normal.  The veteran had 
degenerative joint disease, arthritis of the interphalangeal 
joints of both hands with satisfactory grip and coordination 
of movements.  The veteran also had degenerative joint 
disease of the knee joints, arthritis, with satisfactory 
musculoskeletal function.  The veteran did not exhibit 
limitation of motion.  His balance was satisfactory and he 
had normal propulsion.  The veteran also had degenerative 
joint disease of the vertebral spine.  The veteran was able 
to ambulate alone without assistance or aid with slow 
locomotion and balance.  He did not use any mechanical aid 
nor did the examiner recommend an aid.  The examiner 
indicated that the veteran was status post pancreatitis.  His 
chest x-rays were normal.  Glucose was 78 milligrams which 
was noted to be normal.  It was noted to be abnormal in past 
months.  Cholesterol was low.  The diagnoses were high blood 
pressure, controlled and stable; non-insulin dependent 
diabetes, stale; diabetic retinopathy; old myocardial 
infarct; angina pectoris with atherosclerotic heart disease; 
dermatitis; arthritis degenerative joint disease; senile 
cataracts; status post pancreatitis; hiatal hernia; and colon 
diverticulitis.  

In February 1999, the veteran was also afforded a VA general 
examination.  Physical examination revealed that the 
veteran's blood pressure was 170/75.  His height was five 
feet and five inches.  His weight was 114 pounds and he was 
noted to be underweight.  His posture was erect and his gait 
was normal.  He had dermatitis of the fingernails and 
fingers.  There was also mycosis of the fingernails and toes 
in both feet and intertrigo in the groin areas.  His hemic 
and lymphatic system were normal.  He exhibited no 
adenopathies and no hemic pathology.  His head and face were 
normocephalic with no evidence of pathology.  His eyes were 
reactive to light.  He had moderate opacity of his lens and 
refractive error was not corrected.  His ears were normal.  
His ears, nose, and throat were normal.  He was missing 
several teeth.  His neck, thyroid, and lymph nodes were 
normal.  His chest was normal with clear lungs.  He had 
regular heart rhythm, no murmur, and no extra or abnormal 
sounds.  He had normal pulses and peripheral circulation.  
Blood pressure was 170/75 for three readings.  EKG was 
normal.  His abdomen was soft, depressable and not tender.  
There were no palpable masses or organomegaly.  Genitourinary 
examination revealed polyuria.  Musculoskeletal examination 
revealed degenerative joint disease, arthritis with 
hypertrophic interphalangeal joints in both hands and fingers 
as well as degenerative joint disease of both knee joins.  
The veteran exhibited satisfactory musculoskeletal function.  
Endocrine evaluation revealed non-insulin dependent diabetes 
mellitus with diabetic retinopathy.  Neurologically, the 
veteran had normal reflexes, coordination, and sensory.  It 
was noted that the veteran was status post pancreatitis with 
a swollen pancreas in remission.  Glucose was 78.  
Cholesterol was low.  The diagnoses were the same as on the 
other examination.  

The veteran was also afforded a VA psychiatric examination.  
Mental status examination revealed that the veteran had 
inappropriate affect and his mood was restless and very 
histrionic.  He was oriented in person, place, and time.  His 
memory was fairly well-preserved, but poor for specific 
details.  His intellectual functioning was average.  His 
judgment was rather poor and his insight was nil.  The 
diagnoses were schizophrenia, by history; hysterical 
neurosis; and histrionic personality.  His global assessment 
of functioning (GAF) was 45.  

Subsequently, the veteran received VA treatment for his 
disabilities.  In May 1999, the veteran displayed 
aggressiveness toward others.  In May 2000, he was treated 
for a senile cataract.  In June 2000, he was treated for 
prostatitis.  In June 2000, the veteran requested that a 
letter be sent to his landlord stating that he needed an 
attendant.  The veteran stated that he refused to live alone.  
The veteran was advised to have a psychiatric consultation.  
He was observed to be anxious.  In November 2000, it was 
noted that the veteran had a history of schizophrenia, but 
was not currently on medication.  The veteran had a 
disagreement with hospital personnel and became very 
aggressive and violent.  He began screaming and the situation 
had to be controlled by the police.  In addition, the veteran 
had an episode where he became frustrated in the waiting room 
and began hitting himself against the wall.  In March 2001, 
it was noted that the veteran had a multitude of disabilities 
including coronary artery disease, high blood pressure, 
diabetes mellitus, benign prostatic hypertrophy, 
diverticulitis, osteoarthritis, and psychiatric impairment.  

In June 2001, the veteran suffered a cerebrovascular accident 
which resulted in left-sided paresis.  Thereafter, he also 
complained of having episodes of dizziness.  He reported 
having difficulty in getting in and out of bed and requested 
a position bed.  The veteran began physical and occupational 
therapy.  It was noted that he would have to change 
residences from a second floor apartment to ground floor 
accommodations.  

Following his stroke, he was afforded a psychiatric 
evaluation.  The mental status examination revealed that the 
veteran periodically manifested manipulative and disruptive 
behavior.  He was oriented times three and was alert and 
cooperative.  His mood was euthymic with elements of anger.  
Speech appeared logical and goal-directed.  Memory was within 
normal limits, but abstract reasoning ability and insight 
were deficient.  He exhibited a thought disorder.  During the 
interview, the veteran made an effort to appear angry and 
violent toward others which the examiner found to be a 
contrived and deliberate effort by the veteran to demonstrate 
that he had a mental disorder which caused him to lost 
control and become violent.  Later, he mentioned suicide.  
The examiner opined that the veteran was likely to 
periodically manifest manipulative and disruptive behavior 
and he needed to be held accountable for unacceptable 
behavior.  The diagnoses were schizophrenia, residual type, 
and personality disorder, not otherwise specified, with 
paranoid, schoid, schitypal, borderline, and histrionic 
features.  

Thereafter, the veteran continued to suffer from residuals of 
his stroke to include dizziness and left-sided weakness.  By 
late June 2001, he had achieved modified self-care and was 
able to perform activities of daily living.  He required a 
walker for ambulation.  In July 2001, it was noted that the 
veteran was still having problems with mobility and had left-
sided deficits.  In November 2001, it was again noted that 
the veteran was performing the activities of daily living and 
ambulating with a walker.

In November 2002, the veteran was afforded a VA aid and 
attendance/housebound examination.  At that time, it was 
noted that the veteran was 82 years of age.  The veteran 
related that he had a longstanding history of diabetes 
mellitus for which he took oral medication.  The veteran 
denied having numbness and paresthesia of the legs, but 
reported occasional cramping in the left leg.  He also 
related that he had pain in the wrist and forearms 
bilaterally.  It was noted that the veteran had previously 
suffered a cerebrovascular accident which resulted in left-
sided weakness, specifically, deviation of the mouth to the 
left.  The veteran underwent therapy for the residuals of the 
cerebrovascular accident.  Currently, he was able to walk 
with the aid of a walker, but was unable to walk with 
crutches or a cane due to a loss of balance.  The examiner 
noted that in 1950, the veteran suffered a myocardial 
infarct.  In addition, he also indicated that he had been 
diagnosed as having colonic diverticulitis.  

The examiner indicated that the veteran did not require an 
attendant in reporting to his examination.  He came to the 
appointment alone via public transportation.  The examiner 
stated that the veteran was not hospitalized and was not 
permanently bedridden.  His vision was better than 5/200 in 
both eyes.  The veteran appeared mentally sound and was 
capable of managing his benefit payments.  The examiner 
indicated that the veteran's typical day consisted of his 
waking at eight in the morning, walking to the bathroom to 
attend to the needs and nature, and bathing and shaving.  
Later, he would get dressed in his room and then had 
breakfast at the dining table while seated in a wheelchair.  
He would then listen to the radio and watch television.  He 
ate his lunch and then might sit in his wheelchair on the 
balcony to see people and cars pass by.  After midday, he 
would go walking with his walker to the public cars terminal 
where he would spend the afternoon seeing people and cars 
pass by.  The veteran related that he would take the bus and 
would return home around four in the afternoon.  He went to 
bed at around seven in the evening.  He prepared his own 
meals, having leftovers from breakfast for dinner.  

Physical examination revealed that the veteran was well-
groomed and in casual attire.  He was 125 pounds.  His build 
was well-developed.  It was noted that he was in a wheelchair 
most of the time.  He appeared well-nourished.  The veteran 
was able to walk with the aid of a walker, but not without 
it.  He dragged his left foot slightly.  His blood pressure 
readings were: 160/86, 162/84, and 156/84.  The veteran did 
not exhibit restriction in his upper extremities.  The 
veteran was able to attend to the activities of daily living 
and the needs of nature by himself and without assistance.  
He had no limitation of motion of the spine, trunk and neck 
and exhibited no deformity of the thoracic spine.  The 
examiner indicated that the veteran was able to walk with the 
aid of a walker for approximately one hour which he had to do 
to reach the bus terminal and from which he returned using a 
trolley bus.  The examiner stated that the veteran was able 
to leave his home to attend medical appointments, to go to 
the supermarket, and to go the public cars terminal after 
walking for one hour with the aid of his walker.  The 
diagnoses were diabetes mellitus, peripheral neuropathy by 
history, history of cerebrovascular accident with mild left-
sided residuals, arterial hypertension, and colonic 
diverticulitis by history.  

In November 2002, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran reported that he 
lived alone, cooked his own meals, and cleaned his own home.  
He also did his own laundry.  The veteran related that within 
the past year, he had been feeling fine and well and did not 
have any anxiety symptoms, mood symptoms, psychotic symptoms, 
or cognitive symptoms.  Mental status examination revealed no 
psychiatric symptoms or abnormalities.  The examiner 
concluded that the veteran did not currently have a 
psychiatric disorder.  His GAF was 70.  


Analysis

The record shows that the veteran currently has disabilities 
which include psychiatric impairment, left-sided paresis, 
diabetes mellitus, and arterial hypertension.  Prior to 
January 2003, the RO had rated current disabilities as 
follows: hysterical neurosis, schizophrenia by history, rated 
as 50 percent disabling; status post pancreatitis, hiatal 
hernia, and diverticulitis, rated as 30 percent disabling; 
status post myocardial infarct and atherosclerotic heart 
disease with angina pectoris, rated as non-compensable; 
dermatitis, rated as non-compensable; arthritis/degenerative 
joint disease, rated as non-compensable; senile cataracts, 
rated as non-compensable; and high blood pressure, rated as 
non-compensable.

In January 2003, the RO rerated the disabilities as follows: 
diabetes mellitus, rated as 40 percent disabling; left 
hemiparesis, rated as 10 percent disabling; arterial 
hypertension, rated as 10 percent disabling; diverticulitis, 
rated as non-compensable; and mental disorder, rated as non-
compensable.  

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  The veteran is in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; whether the person is a 
patient in a nursing home because of incapacity; or whether 
the veteran establishes a factual need for aid and 
attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  
Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
include the inability of the veteran to dress or undress 
himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  It is only 
necessary that the evidence establish the veteran is so 
helpless as to need regular aid and attendance not that there 
be a constant need.  

In this case, the criteria for aid and attendance benefits 
are not met.  The veteran's vision in both eyes exceeds 5/200 
and he does not have concentric contraction of the visual 
field to 5 degrees or less.  He is not a patient in a nursing 
home because of incapacity.  Moreover, the veteran does not 
establish a factual need for aid and attendance.  The veteran 
is able to dress and undress himself; to keep himself 
ordinarily clean; he does not require frequent adjustment of 
any special prosthetic or orthopedic appliances because he 
does not have any; he is able to feed himself and actually 
prepares his own meals; he is able to attend to the wants of 
nature; and he does not have incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  Following his 
cerebrovascular accident, the veteran entered therapy and has 
done well, particularly within the past 2 years.  The veteran 
is actually able to get around quite well in his environment 
and leaves his home daily with his walker, utilizing public 
transportation.  He is independent and can manage his own 
affairs.  

Accordingly, the Board concludes that the requirements for 
special monthly pension based upon the need for regular aid 
and attendance of another person have not been met.

If the veteran is not in need of regular aid and attendance, 
consideration will be given as to whether the veteran is 
housebound.  38 C.F.R. § 3.351(d).  Increased pension 
benefits are payable to a veteran who is housebound.  
Housebound benefits are warranted if the veteran has a single 
permanent disability rated at 100 percent and has additional 
disability or disabilities independently ratable at 60 
percent or more or is permanently housebound.  38 C.F.R. § 
3.351(d).

In this case, the criteria for housebound benefits are met.  
Although the veteran can leave his home, he does so with a 
wheelchair or walker.  Moreover, he has a single permanent 
disability rated at 100 percent and has additional disability 
independently ratable at 60 percent.

Although the RO rated his psychiatric impairment as 50 
percent disabling then as non-disabling, the Board finds that 
a total rating is appropriate.  In that regard, the most 
thorough psychiatric examination was the examination 
conducted in February 1999.  At that time, his GAF was 45.  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 
C.F.R. § 4.130.  

In rating the veteran's psychiatric impairment, the rating 
schedule provides a 100 percent evaluation for total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9440.

A review of the most probative competent evidence of record 
shows that the veteran is totally and socially impaired.  His 
behavior has been inappropriate, aggressive, and violent with 
periodic suicidal ideation.  He has had inappropriate affect 
and a restless and very histrionic mood.  His judgment has 
been poor and his insight has been non-existent.  Overall, a 
100 percent rating is warranted.

With regard to the veteran's cardiovascular accident, the 
Board notes that it resulted in left-sided paresis which 
prevents ambulation without a walker.  See 38 C.F.R. 
§ 4.124a.  The veteran's left-sided paresis may be rated 
pursuant to Diagnostic Code 8520.  Under that code, a 60 
percent rating is warranted for severe incomplete paralysis 
of the sciatic nerve.  The evidence clearly establishes that 
the veteran does not have the ability to ambulate without the 
walker.  Such impairment of gait and function reflects severe 
impairment.  This evaluation most nearly approximates the 
veteran's residual disability.  Although the veteran has 
improved with therapy, these ratings are still warranted in 
this case.

Accordingly, the Board concludes that the requirements for 
special monthly pension at the housebound rate are met.  


ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance of another person is denied.  
Entitlement to special monthly pension at the housebound rate 
is granted.  


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2




